UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 7/31 Date of reporting period: 1/31/12 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared ten semiannual reports to shareholders for the period ended January 31, 2012. The first report applies to the Technical Opportunities Fund, the second report applies to the Global High Yield Fund, the third report applies to the Multi Sector Bond Fund, the fourth report applies to the Currency Strategies Fund, the fifth report applies to the Fundamental All Cap Core Fund, the sixth report applies to the Fundamental Large Cap Core Fund, the seventh report applies to the Fundamental Large Cap Value Fund, the eighth report applies to the Diversified Strategies Fund, the ninth report applies to the China Emerging Leaders Fund and the tenth report applies to the Global Absolute Return Strategies Fund. A look at performance Total returns for the period ended January 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A –18.93 — — –3.37 –19.00 –18.93 — — –8.23 Class I 2 –14.38 — — –1.00 –14.60 –14.38 — — –2.48 Class NAV 2 –14.26 — — –0.87 –14.56 –14.26 — — –2.17 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 5.00%. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net/Gross (%) 1.91 1.55 1.38 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Technical Opportunities Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class I 2 8-3-09 $9,752 $9,752 $12,670 Class NAV 2 8-3-09 9,783 9,783 12,670 MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses, which would have resulted in lower values if they did. 1 From 8-3-09. 2 For certain types of investors, as described in the Fund’s Class I and Class NAV shares prospectuses. Semiannual report | Technical Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on August 1, 2011 with the same investment held until January 31, 2012. Account value Ending value on Expenses paid during on 8-1-11 1-31-12 period ended 1-31-12 1 Class A $1,000.00 $852.90 $8.99 Class I 1,000.00 854.00 7.04 Class NAV 1,000.00 854.40 6.43 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at January 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Technical Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on August 1, 2011, with the same investment held until January 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 8-1-11 1-31-12 period ended 1-31-12 1 Class A $1,000.00 $1,015.40 $9.78 Class I 1,000.00 1,017.50 7.66 Class NAV 1,000.00 1,018.20 7.00 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.93%, 1.51% and 1.38% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Semiannual report | Technical Opportunities Fund 9 Portfolio summary Top 10 Holdings (17.1% of Net Assets on 1-31-12) Apple, Inc. 2.6% Pall Corp. 1.6% Monsanto Company 1.8% Hexcel Corp. 1.6% Oceaneering International, Inc. 1.8% Polaris Industries, Inc. 1.5% Biogen Idec, Inc. 1.7% TransDigm Group, Inc. 1.5% NewMarket Corp. 1.6% Amazon.com, Inc. 1.4% Sector Composition Consumer Discretionary 26.6% Materials 8.2% Industrials 16.2% Financials 3.6% Information Technology 13.0% Consumer Staples 2.9% Health Care 8.8% Utilities 0.4% Energy 8.7% Short-Term Investments & Other 11.6% Country Composition United States 72.9% Japan 1.1% Brazil 3.0% Australia 1.0% Canada 2.2% Hong Kong 1.0% China 2.0% Other Countries 2.1% Ireland 1.6% Short-Term Investments & Other 11.6% United Kingdom 1.5% 1 As a percentage of net assets on 1-31-12. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Technical Opportunities Fund | Semiannual report Fund’s investments As of 1-31-12 (unaudited) Shares Value Common Stocks 87.39% (Cost $443,607,778) Consumer Discretionary 26.62% Automobiles 1.43% Brilliance China Automotive Holdings, Ltd. (I) 2,274,000 2,433,424 Ford Motor Company 252,300 3,133,566 Great Wall Motor Company, Ltd., H Shares (L) 1,214,500 2,078,465 Distributors 1.55% LKQ Corp. (I) 166,400 5,424,640 Pool Corp. 83,100 2,827,893 Hotels, Restaurants & Leisure 4.31% Caribou Coffee Company, Inc. (I)(L) 66,993 1,136,201 Chipotle Mexican Grill, Inc. (I)(L) 18,300 6,721,407 Las Vegas Sands Corp. (I) 81,400 3,997,554 Sands China, Ltd. (I) 1,173,200 3,960,396 Six Flags Entertainment Corp. 41,500 1,818,945 Starbucks Corp. 112,200 5,377,746 Household Durables 0.60% iRobot Corp. (I) 97,000 3,204,880 Internet & Catalog Retail 2.72% Amazon.com, Inc. (I) 39,000 7,583,160 Expedia, Inc. (L) 213,400 6,907,758 Leisure Equipment & Products 1.50% Polaris Industries, Inc. 124,300 8,004,920 Media 2.17% News Corp., Class A 285,100 5,368,433 Sirius XM Radio, Inc. (I)(L) 2,956,100 6,178,249 Specialty Retail 5.03% Chow Tai Fook Jewellery Group Ltd. (I) 1,397,200 2,637,552 Fast Retailing Company, Ltd. 29,100 5,784,193 Genesco, Inc. (I)(L) 30,300 1,850,421 PetSmart, Inc. 74,000 3,938,280 Rent-A-Center, Inc. 99,600 3,368,472 Select Comfort Corp. (I) 157,400 3,947,592 Tractor Supply Company 65,900 5,322,743 See notes to financial statements Semiannual report | Technical Opportunities Fund 11 Shares Value Textiles, Apparel & Luxury Goods 7.31% Cia Hering 88,800 $2,134,615 Liz Claiborne, Inc. (I) 309,800 2,881,140 Lululemon Athletica, Inc. (I) 85,700 5,410,241 Oxford Industries, Inc. (L) 70,700 3,600,751 PVH Corp. 85,600 6,607,464 Ralph Lauren Corp. 44,500 6,764,000 Steven Madden, Ltd. (I) 101,800 4,188,052 Under Armour, Inc., Class A (I) 93,200 7,420,584 Consumer Staples 1.91% Food & Staples Retailing 1.17% Rite Aid Corp. (I) 1,739,100 2,417,349 Whole Foods Market, Inc. 51,700 3,827,351 Food Products 0.30% Cal-Maine Foods, Inc. 42,200 1,601,912 Personal Products 0.44% Elizabeth Arden, Inc. (I) 65,169 2,344,129 Energy 8.69% Energy Equipment & Services 3.45% Cameron International Corp. (I) 122,800 6,532,960 Hornbeck Offshore Services, Inc. (I) 77,280 2,526,283 Oceaneering International, Inc. 192,900 9,373,011 Oil, Gas & Consumable Fuels 5.24% Alpha Natural Resources, Inc. (I) 123,300 2,480,796 Anadarko Petroleum Corp. 67,100 5,416,312 Cabot Oil & Gas Corp. (L) 164,400 5,244,360 Concho Resources, Inc. (I) 63,700 6,794,242 Gulfport Energy Corp. (I) 136,800 4,496,616 World Fuel Services Corp. 77,200 3,503,336 Financials 3.55% Consumer Finance 0.63% Discover Financial Services 124,000 3,370,320 Real Estate Investment Trusts 1.93% American Tower Corp. 55,400 3,518,454 Digital Realty Trust, Inc. (L) 39,823 2,821,858 Taubman Centers, Inc. 58,900 3,948,067 Real Estate Management & Development 0.99% BR Malls Participacoes SA 482,700 5,268,480 Health Care 8.84% Biotechnology 3.58% Biogen Idec, Inc. (I) 77,500 9,138,800 Cubist Pharmaceuticals, Inc. (I) 139,800 5,706,636 Onyx Pharmaceuticals, Inc. (I) 104,000 4,257,760 12 Technical Opportunities Fund | Semiannual report See notes to financial statements Shares Value Health Care Equipment & Supplies 1.56% Cantel Medical Corp. 14,000 $441,980 Endologix, Inc. (I)(L) 171,300 2,223,474 Intuitive Surgical, Inc. (I) 12,300 5,656,893 Pharmaceuticals 3.70% Bristol-Myers Squibb Company 89,800 2,895,152 Elan Corp. PLC, ADR (I) 389,900 5,306,539 Eli Lilly & Company 75,400 2,996,396 Jazz Pharmaceuticals PLC (I) 69,500 3,231,750 Viropharma, Inc. (I)(L) 178,700 5,323,473 Industrials 16.15% Aerospace & Defense 5.84% BE Aerospace, Inc. (I) 96,800 4,084,960 Cubic Corp. 93,603 4,328,203 Hexcel Corp. (I) 333,900 8,370,873 TransDigm Group, Inc. (I) 76,520 7,998,636 Triumph Group, Inc. (L) 101,600 6,357,112 Building Products 0.37% Simpson Manufacturing Company, Inc. 61,500 1,991,370 Commercial Services & Supplies 1.67% Aggreko PLC 80,831 2,674,421 Clean Harbors, Inc. (I)(L) 98,400 6,243,480 Machinery 5.37% Barnes Group, Inc. 184,000 4,653,360 Chart Industries, Inc. (I)(L) 85,602 4,773,168 Lincoln Electric Holdings, Inc. 56,900 2,443,855 Pall Corp. 140,500 8,385,040 RBC Bearings, Inc. (I) 38,600 1,747,808 Wabtec Corp. 66,000 4,540,140 Woodward, Inc. 50,300 2,111,594 Professional Services 1.52% Intertek Group PLC 79,706 2,657,787 On Assignment, Inc. (I) 139,100 1,559,311 Verisk Analytics, Inc., Class A (I) 96,700 3,874,769 Road & Rail 0.26% QR National, Ltd. 358,809 1,411,736 Trading Companies & Distributors 1.12% GATX Corp. 48,600 2,086,884 MSC Industrial Direct Company, Inc., Class A 51,200 3,892,224 Information Technology 13.05% Communications Equipment 1.02% Cisco Systems, Inc. 276,500 5,427,695 Computers & Peripherals 4.04% Apple, Inc. (I) 30,900 14,105,232 Imagination Technologies Group PLC (I) 298,288 2,724,387 SanDisk Corp. (I) 103,000 4,725,640 See notes to financial statements Semiannual report | Technical Opportunities Fund 13 Shares Value Electronic Equipment, Instruments & Components 0.99% FEI Company (I)(L) 120,100 $5,291,606 Internet Software & Services 2.93% Equinix, Inc. (I) 300 35,988 MercadoLibre, Inc. 45,200 3,950,480 Netease.com, Inc., ADR (I) 55,000 2,630,650 SINA Corp. (I) 82,900 5,825,383 Zillow, Inc. (I) 109,100 3,217,359 IT Services 1.46% Cardtronics, Inc. (I) 196,800 5,028,240 Cielo SA 92,400 2,752,644 Semiconductors & Semiconductor Equipment 0.69% Marvell Technology Group, Ltd. (I) 236,000 3,665,080 Software 1.92% Aspen Technology, Inc. (I) 136,400 2,456,564 Intuit, Inc. 48,100 2,714,764 Nuance Communications, Inc. (I) 82,300 2,347,196 Sourcefire, Inc. (I)(L) 87,500 2,714,250 Materials 8.18% Chemicals 4.89% Innophos Holdings, Inc. 58,700 2,930,304 Monsanto Company 114,900 9,427,545 NewMarket Corp. (L) 39,200 8,474,648 Stepan Company 31,400 2,698,516 Westlake Chemical Corp. 44,100 2,577,645 Metals & Mining 2.01% Iluka Resources, Ltd. 214,959 4,170,135 Yamana Gold, Inc. 380,300 6,567,781 Paper & Forest Products 1.28% Buckeye Technologies, Inc. 203,300 6,816,649 Utilities 0.40% Multi-Utilities 0.40% Wisconsin Energy Corp. 62,900 2,138,600 Preferred Securities 0.98% (Cost $5,101,544) Consumer Staples 0.98% Companhia de Bebidas das Americas, ADR 144,100 5,243,799 Yield Shares Value Securities Lending Collateral 7.09% (Cost $37,831,565) John Hancock Collateral Investment Trust (W) 0.389% (Y) 3,780,842 37,843,203 14 Technical Opportunities Fund | Semiannual report See notes to financial statements Par value Value Short-Term Investments 14.96% (Cost $79,800,000) Repurchase Agreement 14.96% Bank of America Tri-Party Repurchase Agreement dated 1-31-12 at 0.2200% to be repurchased at $24,600,150 on 2-1-12, collateralized by $19,050,904 Federal Loan Mortgage Corp., due 6-15-12 (valued at $19,050,904 including interest) and $6,041,973 Federal Home Loan Mortgage Corp., due 7-2-12 (valued at $6,041,973 including interest) $24,600,000 24,600,000 BNP Paribas Tri-Party Repurchase Agreement dated 1-31-12 at 0.240% to be repurchased at $33,400,223 on 2-1-12, collateralized by $13,991,153, Federal National Mortgage Association, 3.500% due 7-1-26 (valued at $14,029,611, including interest) and $19,982,864 Federal National Mortgage Association, 3.500% due 1-1-32 (valued at $20,038,389, including interest) 33,400,000 33,400,000 JPMorgan Tri-Party Repurchase Agreement dated 1-31-12 at 0.230% to be repurchased at $21,800,139 on 2-1-12, collateralized by $22,150,222, Federal Home Loan Mortgage, 3.042% to 5.761% due 11-1-36 to 2-1-41 (valued at $22,237,533 including interest) 21,800,000 21,800,000 Total investments (Cost $566,340,887) † 110.42% Other assets and liabilities, net (10.42%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $569,997,418. Net unrealized appreciation aggregated $19,169,722, of which $26,735,436 related to appreciated investment securities and $7,565,714 related to depreciated investment securities. The Fund had the following country concentration as a percentage of net assets on 1-31-12: United States 72.9% Brazil 3.0% Canada 2.2% China 2.0% Ireland 1.6% United Kingdom 1.5% Japan 1.1% Australia 1.0% Hong Kong 1.0% Other Countries 2.1% Short-Term Investments & Other 11.6% See notes to financial statements Semiannual report | Technical Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $448,709,322) including $36,548,040 of securities loaned (Note2) $471,523,937 Investments in affiliated issuers, at value (Cost $37,831,565) (Note2) 37,843,203 Repurchase agreements, at value (Cost $79,800,000) (Note2) 79,800,000 Total investments, at value (Cost $566,340,887) Cash 85,844 Receivable for investmentssold 3,499,548 Receivable for fund sharessold 156,321 Dividends and interestreceivable 151,083 Receivable for securities lendingincome 17,191 Other receivables and prepaidexpenses 24,209 Totalassets Liabilities Payable for investmentspurchased 20,779,900 Payable for fund sharesrepurchased 756,079 Payable upon return of securities loaned (Note2) 37,885,850 Payable toaffiliates Accounting and legal servicesfees 2,732 Transfer agentfees 17,898 Trustees’fees 810 Other liabilities and accruedexpenses 100,606 Totalliabilities Netassets Paid-incapital $590,266,935 Accumulated net investmentloss (2,108,779) Accumulated net realized loss on investments and foreign currencytransactions (77,420,942) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 22,820,247 Netassets 16 Technical Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($71,333,638 ÷ 7,722,333shares) $9.24 Class I ($27,828,174 ÷ 2,981,278shares) $9.33 Class NAV ($434,395,649 ÷ 46,393,083shares) $9.36 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 1 $9.73 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Technical Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,972,688 Securitieslending 115,170 Interest 107,921 Less foreign taxeswithheld (6,847) Total investmentincome Expenses Investment management fees (Note4) 3,827,349 Distribution and service fees (Note4) 134,836 Accounting and legal services fees (Note4) 40,628 Transfer agent fees (Note4) 124,742 Trustees’ fees (Note4) 3,525 State registration fees (Note4) 21,471 Printing and postage (Note4) 6,277 Professionalfees 34,582 Custodianfees 92,483 Registration and filingfees 37,880 Other 8,106 Totalexpenses Less expense reductions (Note4) (19,674) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (73,003,085) Investments in affiliatedissuers (19,652) Capital gain distributions received from affiliated underlyingfunds 1,602 Foreign currencytransactions (280,971) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (30,633,296) Investments in affiliatedissuers (2,805) Translation of assets and liabilities in foreigncurrencies 2,731 Net realized and unrealizedloss Decrease in net assets fromoperations 18 Technical Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 1-31-12 ended (Unaudited) 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($2,123,273) ($2,889,268) Net realized gain(loss) (73,302,106) 71,675,755 Change in net unrealized appreciation(depreciation) (30,633,370) 19,889,467 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (3,359,268) — ClassI (1,477,257) — ClassNAV (18,131,169) — Totaldistributions — From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 722,645,408 592,482,139 End ofperiod Undistributed net investment income(accumulated net investment loss) See notes to financial statements Semiannual report | Technical Opportunities Fund 19 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the beginning of the period. CLASS A SHARES Periodended 1-31-12 2 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.06) (0.09) (0.13) Net realized and unrealized gain (loss) oninvestments (1.62) 1.56 (0.01) Total from investmentoperations Lessdistributions From net realizedgain (0.41) — — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $71 $125 $165 Ratios (as a percentage of average net assets): Expenses beforereductions 1.93 7 1.90 1.87 7 Expenses net of feewaivers 1.93 7 1.90 1.87 7 Net investmentloss (1.18) 7 (0.79) (1.23) 7 Portfolio turnover (%) 316 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Semiannual period from 8-1-11 to 1-31-12.Unaudited. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Annualized. CLASS I SHARES Periodended 1-31-12 2 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.04) (0.04) (0.09) Net realized and unrealized gain (loss) oninvestments (1.64) 1.57 (0.02) Total from investmentoperations Lessdistributions From net realizedgain (0.41) — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $28 $63 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.56 6 1.49 1.52 6 Expenses net of feewaivers 1.51 6 1.49 1.52 6 Net investmentloss (0.76) 6 (0.37) (0.89) 6 Portfolio turnover (%) 316 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Semiannual period from 8-1-11 to 1-31-12.Unaudited. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 20 Technical Opportunities Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 1-31-12 2 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.03) (0.03) (0.07) Net realized and unrealized gain (loss) oninvestments (1.65) 1.58 (0.03) Total from investmentoperations Lessdistributions From net realizedgain (0.41) — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $434 $535 $349 Ratios (as a percentage of average net assets): Expenses beforereductions 1.39 6 1.37 1.39 6 Expenses net of feewaivers 1.38 6 1.37 1.39 6 Net investmentloss (0.63) 6 (0.31) (0.72) 6 Portfolio turnover (%) 316 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Semiannual period from 8-1-11 to 1-31-12.Unaudited. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. See notes to financial statements Semiannual report | Technical Opportunities Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Technical Opportunities Fund (the Fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
